DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant's amendment wherein claim 1 has been amended, claim 15 has been added, claims 8, 10-14 have been withdrawn, and claims 2-7 and 9 have been canceled, and claims 1 and 15 are currently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Katz  et al (7,032,711) in view of Lavigne (7,063,187), Ferley (5,505,302) and Bernhard et al (10,221,625)
As to claims 1 and 15, Katz discloses a toolbox (Figure 5), comprises and consist of  handgrips disposed along top edge of the toolbox (as shown in Figure 1, 7 and 14, a top edge of the tray 34 with the top edge portion of the tray 34 having a bump out ledge around the top edge of the tray which is considered as the handgrips), a concave holders (210) disposed above the handgrips; compartments (interior of the tray being separate by partitions 150,152,154,153, column 5, 17-19, the, Katz also discloses an additional compartment 183, 184 inside the tray); a lid (186) operable over one of the compartments (183, 184);  notches (300, column 9, lines 59-60) disposed at bottom areas of lateral sides of the toolbox; clamps (43) disposed along a front of the toolbox However, Katz does not disclose a lock attached to the lid operable to secure contents within one of the compartments  Page 3 of 12Application Serial No. 16/385,764PATENTReply to Office Action of June 30, 2021Docket: 2018.0233.002holes having varying diameters along top edges of the toolbox: and a ledge disposed along a bottom of the toolbox.  
Lavigne discloses a ladder attachment system (20) comprises a tray like attachment, the tray further comprises accessory wings comprises holes (76) having varying diameters attach to and dispose along top edges of the tool box (Figure 13).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top edge of the tool box with plurality of holes as taught by Lavigne in order to receiving one or more tools for quick access.
Ferley discloses a toolbox for a stepladder, the tool box comprises a container (18) and a lid (34) for closing the container, a lock (latch lock) attached to the lid 
Bernhard discloses a tray attached to a ladder, the tray have attachment mechanism comprises adjustable ledge (42) disposes along a bottom of the tray for secure to one side of the ladder, and a clamp (60) form oppose to the ledge for securely clamping to the ladder.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toolbox with a ledge forming on the bottom side of the wall (38) as taught by Bernhard in order to secure to one side of the ladder while the oppose side clamp to the other side of the ladder in order to secure the tray to the ladder with two attachment mechanism.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHUN HOI CHEUNG/           Primary Examiner, Art Unit 3736